Title: From Thomas Jefferson to John Wayles Eppes, 15 March 1804
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir 
            Washington Mar. 15. 04.
          
          Your letter of the 9th. has at length relieved my spirits. still the debility of Maria will need attention, lest a recurrence of fever should degenerate into Typhus. I should suppose the system of wine & food as effectual to prevent as to cure that fever, and think she should use both as freely as she finds she can bear them. light food & cordial wines. the Sherry at Monticello is old & genuine, and the Pedro Ximenes much older still, & stomachic. her palate & stomach will be the best arbiters between them.   Congress have deferred their adjournment a week, to wit, to the 26th. consequently we shall return a week later. I presume I can be with you by the first of April. I hope Maria will by that time be well enough to go over to Monticello with us; and I hope you will thereafter take up your residence there. the house, it’s contents & appendages & servants are as freely subjected to you as to myself, and I hope you will make it your home till we can get you fixed at Pantops. I do not think Maria should be ventured below after this date.   I will endeavor to forward to mr Benson postmaster at Fredericksburg a small parcel of the oats for you. the only difficulty is to find some gentleman going on in the stage who will take charge of them by the way. my tenderest love to Maria & Patsy and all the young ones. affectionate salutations to yourself.
          
            Th: Jefferson 
          
        